MEMORANDUM**
John Louis Brinar appeals the district court’s revocation of his supervised release following his guilty plea conviction for possession and transfer of a machine gun in violation of 18 U.S.C. § 922(o) and 26 U.S.C. § 5861(e). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s decision to revoke supervised release for abuse of discretion. See United States v. Musa, 220 F.3d 1096, 1100 (9th Cir.2000). To the extent that such a decision involves a question of statutory interpretation, the review is de novo. See United States v. Turner, 312 F.3d 1137, 1142 (9th Cir.2002). We affirm.
Brinar contends that the district court erred in revoking his supervised release because he violated conditions that were either unclear or improperly imposed by the probation officer rather than the district court. We disagree. The terms of Brinar’s supervised release clearly provided that he must answer truthfully the probation officer’s questions, follow the officer’s instructions, seek regular and lawful employment, and submit to home inspection. All of these provisions are standard conditions of supervised release. See 18 U.S.C. §§ 3583(d), 3563(b). The district court did not abuse its discretion in revoking Brinar’s supervised release because there was ample evidence supporting its finding that Brinar violated all of these provisions. See United States v. Schmidt, 99 F.3d 315, 319-20 (9th Cir.1996), overruled on other grounds by United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.